Title: From Alexander Hamilton to John Dixon and William Hunter, 29 May 1778
From: Hamilton, Alexander
To: Dixon, John,Hunter, William


Head Quarters ValleyForge May 29th 1778
The Commander in chief positively requires all officers, absent from camp, belonging to the Troops of the State of Virginia, except those who are detained on Public service, by his Excellency the Govr of that State, or any Genl officer of the same, or those who may have furloughs not yet expired—immediately to join their respective Corps.
By his Excellys Command
Alex Hamilton   Aide De Camp
The several Printers of the State of Virginia are desired to Publish the above in their respective news Papers
AH.
